“ | [O
- & [AQ PSB (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page | of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

“United States of America JUDGMENT IN A CRIMINAL CASE
V. ‘ (For Offenses Committed On or After November 1, 1987}

Jose Bulmaro Rivero-Lopez Case Number: 3:19-mj-22574

Charles Halligan Adair

Defendant's Attorney

 

REGISTRATION NO. 86123298

THE DEFENDANT: |
pleaded guilty to count(s) 1 of Complaint

 

FH was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number(s}
8:1325 - ILLEGAL ENTRY (Misdemeanor) 1
1 The defendant has been found not guilty on count(s)
O1 Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

\ ,
- NIME SERVED LC days

| Assessment: $10 WAIVED [&] Fine: WAIVED

Court recommends USMS,, Ick. or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.

[‘] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, June 27, 2019
Date of Imposition of Sentence:

Received i Aus Col AL a
DUSM HONORABLE JACQUELINE‘S. CORLEY
| | WED STATES MAGISTRATE JUDGE

 

 

Clerk’s Office Copy | | 3:19-mj-22574

 
